Martin J.,

delivered the opinion of the court.
In this case, the defendant having made a cession of goods, since the institution of this suit, prayed that no farther proceedings should be had therein. The plaintiff was obviously proceeding with a view of attacking the bail.
All creditors of an insolvent debtor, residing out of the state at the time of the surrender, or cessio bonorum, are represented by the attorney oí tha absent creditors.
The attorney at law of an absent creditor, in his suit against the debtor, does not possess the faculty of representing him in the concwrso of creditors, after a cessio bonorum>
The plaintiff, who describes himself as a resident of Indiana, but as being at the time in New-Orleans, opposed this motion, on the ground that no notice of the concurso had been served on his attorney in the suit, and he is appellant from the judgment which sustains the motion.
-It does not appear to us, that he has any right to complain. Being a resident of another state, and it not appearing that he was still in New-Orleans at the time of the cession, he was necessarily represented by the attorney of the absent creditors. His attorney in the suit did not possess the faculty of representing him in another suit. He could not have voted for syndics, made a compromise, accept a surrender, grant time, or do any act which an attorney in fact, specially authorized to represent the plaintiff at the meeting of the creditors, could have done.
The Civil Code of 1808, page 434, article 14, continues to regulate this matter, under the 8th section of the act of 1817, and prescribes, that process must be issued to creditors to attend, if they live in the parish where such meeting shall take place.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.